Citation Nr: 1135871	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  05-13 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



REMAND

The Veteran served on active duty from July 1968 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran's claim of entitlement to service connection for PTSD was granted in the September 2003 rating decision, and a 30 percent disability rating was assigned effective September 26, 2002.  The Veteran perfected an appeal of the assigned disability rating.

This case was first remanded by the Board for additional development in June 2007 and was subsequently denied by the Board in a November 2008 decision.  The Veteran subsequently filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the Veteran's attorney before the Court filed a joint motion for remand in September 2009, requesting that the Court vacate the Board's November 2008 decision and remand the claim.  In a September 2009 order, the Court granted the joint motion, vacating the Board's November 2008 decision and remanding the claim to the Board for compliance with directives that were specified by the joint motion.  The Board again remanded the Veteran's claim for additional development in January 2010, and the case has been returned to the Board for further adjudication.   

The September 2009 joint motion for remand cites one reason for remand and directs one further consideration on readjudication.  

First, the immediate basis for the joint motion was its determination that the Board only had possession of two of the Veteran's three claim folders at the time of its November 2008 decision.  The joint motion notes that it appeared "a significant number of medical records... showing psychiatric treatment of Appellant at a VA facility" and "a June 2008 Report of Contact indicating that Appellant has entered long term psychiatric care at the Blue Ash Care Center in Cincinnati, OH," were not considered by the Board in its November 2008 denial of the Veteran's increased rating claim.  Citing Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), the joint motion noted that "these documents, generated by and in control of the Secretary, 'could reasonably have been expected to be a part of the record' as they pre-dated the BVA decision."  The joint motion further notes that, "Because the Secretary is presumed to have constructive knowledge of the documents, and the Board did not consider and address them in the decision on appeal, the parties agree that remand is required."

Following the September 2009 Court order, the Board remanded the Veteran's claim in January 2010 for the purpose of obtaining the Blue Ash Care Center records and any additional evidence that may be identified by the Veteran.  The Blue Ash records were obtained and associated with the claims file, and the entire record, now consisting of four volumes, has been returned to the Board.  Thus, this remand development directive was completed.

As noted above, the September 2009 joint motion for remand contains an additional instruction for the Board's readjudication of the Veteran's claim.  Specifically, the joint motion states that "The parties also agree that any subsequent readjudication and decision by the Board should include a discussion regarding the applicability of the [United States Court of Appeals for the] Federal Circuit's holding in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (holding that 38 U.S.C.A. § 1110 does not preclude 'use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability')."  The Board finds that the record as it currently stands does not allow for adequate consideration of Allen.

Thus substance abuse in question referenced by the joint motion appears to be the Veteran's history of glue sniffing.  Specifically, the Board notes that there is ample evidence, including from VA examination reports, suggesting that the Veteran's symptoms of psychosis are associated with his glue sniffing.  It is unclear, however, whether there is a relationship between the Veteran's glue sniffing and his PTSD.  

Some evidence, including VA treatment record from December 2004 and September 2007, indicates that the Veteran began sniffing glue when he was 13 or 14 years old, prior to his entrance into military service.  However, other evidence, including VA medical records from October 1996, November 2007, and March 2008, suggests that the Veteran's post-service glue sniffing may have begun after his return from Vietnam or intensified following service in order to help him cope with his in-service traumas.  Other evidence, including an April 2004 VA medical record, suggests a link between the Veteran's glue sniffing and psychological problems but does not specifically identify a link between this behavior and the Veteran's military stressors.  Because the particular question of whether the Veteran's glue sniffing began or increased as a result of his PTSD, and may thus be considered a manifestation of his PTSD, has not been addressed by a medical professional, the Board finds that a remand for VA examination and opinion is warranted in order to comply with the September 2009 joint motion and Allen.

It appears that the Veteran continues to receive regular treatment at the VA Medical Center (VAMC) in Cincinnati, Ohio.  Updated treatment records should be obtained in light of the remand.  See Bell, 2 Vet. App. at 613.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since November 2010) from the Cincinnati VAMC and associate the records with the claims folder.

2.  Arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected PTSD.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should be provided a copy of the rating schedule for mental disorders under 38 C.F.R. § 4.130 and should be advised that all manifestations covered in the rating schedule must be addressed so that the Board may rate the Veteran in accordance with the specified criteria.  

The examiner must describe the relationship, if any, between the Veteran's PTSD and his substance abuse, to include glue sniffing.  The examiner should specifically discuss whether the Veteran's post-service glue sniffing occurred secondary to, increased in frequency or severity, or was otherwise a symptom of his PTSD and whether there was a correlation between increases in the severity of the Veteran's PTSD and increases in his glue sniffing.

The examiner should also assign a global assessment of functioning (GAF) score and provide an explanation as to the meaning of that score.  The examiner should specifically discuss the extent to which the Veteran's PTSD impacts his ability to seek and maintain employment.  The examiner should also render an opinion as to whether the Veteran is unemployable due to his service-connected PTSD.  The examiner should explain the rationale behind this opinion.

3.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.  The SSOC must address whether the Veteran's substance abuse (glue sniffing) provides evidence of increased severity of his PTSD.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

